Citation Nr: 1739842	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of the removal of a mass from the neck.

2.  Entitlement to service connection for vertigo, to include as secondary to the removal of a mass from the neck. 

3.  Entitlement to service connection for dry mouth, to include as secondary to the removal of a mass from the neck. 

4.  Entitlement to service connection for skin nerve damage, to include as secondary to the removal of a mass from the neck. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a neck disorder. 




REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from August 1969 to July 1971 with subsequent service with the National Guard for over 20 years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
 
In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  By way of background, the Board notes that during this hearing, the Veteran raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a neck disorder.  This issue was referred back to the Agency of Original Jurisdiction (AOJ) for adjudication and, during the pendency of the other issues on appeal, was separately certified to the Board.  Following the Board's remand for further development in June 2015, the RO granted five out of the remaining nine issues that had been on appeal.  The Board has merged the 1151 claim with the remaining four issues into a single appeal and will be taking action on all five issues herein. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay in this matter, another remand is required for additional development before the claims may be adjudicated on the merits. 

The Veteran contends that he developed a mass in his neck as a result of exposure to ionizing radiation and various chemicals during his National Guard service, where in February 1986, his service personnel records show that he was assigned to the chemical/radiological survey and monitoring, and decontamination teams.  The mass in the Veteran's neck was diagnosed as a benign hemangioma and was removed.  The Veteran now seeks service connection for the residuals for the removal of the mass, to include secondary conditions of vertigo, dry mouth, and skin nerve damage. 

Pursuant to the Board's June 2015 remand directives, the Veteran was afforded a VA examination in connection with these claims with respect to the residuals resulting from the removal of the mass in his neck and the additional secondary conditions.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, the Board finds that with respect to the opinion regarding the Veteran's claim for the residuals for the removal of the mass, the opinion provided is not adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the opinion states that "[t]here is furthermore no widely accepted literature in the field of medicine showing that such benign hemangiomas are caused by any exposures as the veteran may have suffered."   See, August 2016 VA examination.   However, the Veteran and his representative submitted several articles that discuss a possible link between radiation exposure and tumors which the VA examiner did not discuss in providing their opinion.  See, March 2014 correspondence.  Accordingly, an addendum opinion is required to address the literature that the Veteran and his representative provided regarding a possible link between radiation exposure and cancer. 

The issues of entitlement to service connection for vertigo, dry mouth, and skin nerve damage, all to include as secondary to the residuals from the mass removed from the Veteran's neck are inextricably intertwined with the Veteran's claim for service connection for residuals of the removal of a mass from the neck.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, as the claim for service connection for residuals of the removal of a mass from the neck is being remanded for additional development, the Board must defer adjudication on the Veteran's claims for entitlement to service connection for vertigo, dry mouth, and skin nerve damage, to include as secondary to the residuals from mass removed from the neck.

With respect to the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151, the Veteran has asserted that during a peripheral neuropathy VA examination in November 2012, the examiner "approached [him] from behind and wrenched my neck."  The Veteran further asserts that this incident has caused the development of a neck disability.  Private treatment records submitted show a cervical spine disability, but no etiological opinion is provided.  See, January 2016 private treatment records.  To date, the Veteran has not been afforded a VA examination with respect to this claim.  In the present case, the Veteran has a current cervical spine injury that he contends is related to a specific incident that occurred during a previous VA examination, and the Board finds that the evidence of record does not contain sufficient competent medical evidence to adjudicate the claim on the merits.  Accordingly, the Board finds that providing the Veteran with an examination for the purpose of determining the etiology of his neck disability is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records since December 2016 and associate them with the claims file. 

2.  Once any outstanding treatment records have been received, return the Veteran's claims file to the August 2016 neurological examiner who provided the opinion regarding the Veteran's benign hemangioma for an addendum opinion.  If the August 2016 examiner is unavailable, the claims file should be provided to an appropriate medical examiner to provide the requested opinion.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner.  After a review of the record, the examiner is asked to provide the following opinion: 

Whether it is at least as likely as not that the Veteran's hemangioma had its onset in or is related to any verified period of active duty for training (ACDUTRA), to include any exposure to ionizing radiation or chemicals.  In providing this opinion, the examiner is asked to specifically address the literature provided by the Veteran and his representative in a March 2014 correspondence which discusses a possible link between exposure to radiation and cancer/tumors. 

3.  Schedule the Veteran for a VA examination in connection with his 38 U.S.C.A. § 1151 claim for a neck disability.  After a review of the record, the examiner is asked to provide the following opinions: 

a.  Provide a diagnosis for any neck disability that the Veteran has. 

b.  Provide an opinion on whether it is at least as likely as not that the proximate cause of the Veteran's neck disability was the result of (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable. 

The examiners must provide complete rationales for all opinions and conclusions reached.  If further testing or examination is determined to be warranted in order to adequately evaluate the conditions at issue, such testing is to be accomplished prior to the completion of the examination reports.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether any additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


